Citation Nr: 1538349	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.  

2.  Entitlement to service connection for a lumbosacral spine disorder.  

3.  Entitlement to service connection for a hearing loss disorder of the left ear.  

4.  Entitlement to service connection for tinnitus of the left ear.  

5.  Entitlement to service connection for a sinus disorder, claimed as secondary to chemical exposure.  

6.  Entitlement to service connection for a prostate disorder, claimed as secondary to chemical exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1978 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In June 2015, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

The issues of service connection for headaches, skin rashes, and other disabilities, all claimed as secondary to chemical exposure, have been raised by the record during the June 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

The issues of a sinus disorder and a prostate disorder are REMANDED to the AOJ.  VA will notify the appellant if further action is required.

FINDINGS OF FACT
 
1. The Veteran has been shown to currently have bilateral hearing loss that is related to his military service. 
 
2. The Veteran has been shown to currently have tinnitus that is related to his military service. 

3. The Veteran has been shown to currently have a cervical spine disorder that is related to his military service.

4. The Veteran has been shown to currently have a lumbosacral spine disorder that is related to his military service.


CONCLUSIONS OF LAW
 
1. Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 
 
2. . Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. § 1101, 1110, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, a cervical spine disorder was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, a lumbosacral spine disorder was incurred in active service. 38  U.S.C.A. §§ 1101, 1110, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014). 

In the present case, the Board has granted the benefits sought on appeal in full. Thus, further notice and development could not result in a more favorable result for the Veteran or be of assistance to this inquiry.  Hence, no further notice or assistance is required, as there is no harm or prejudice to the Veteran. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd sub nom. Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

The Veteran seeks service connection for hearing loss, tinnitus, a cervical spine disorder and a lumbosacral spine disorder.  Specifically he contends that his hearing loss and tinnitus are related to noise exposure during his service as a licensed motor transport operator and his cervical and lumbosacral spine disorders are related to his duties driving and an injury sustained while moving a box trailer.  Alternatively, he argues all conditions are a result of his exposure to toxins while stationed at Rocky Mountain Arsenal.  Having carefully considered the claims in light of the record and the applicable law, the Board finds that the evidence is at an approximate balance, and the claims will be granted.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as arthritis and organic diseases of the nervous system, including sensorineural hearing loss.  For these conditions, service connection may be granted if the chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service, but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336. 




Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case, a June 2015 audiologic report from Hearing Life clearly shows auditory thresholds above 40 decibels at the 4000 hertz frequency in both ears.  Thus, the Veteran clearly has a current disability in accordance with 38 C.F.R. § 3.385. The June 2015 report also noted the presence of tinnitus.  The remaining questions, therefore, are whether there is evidence of an in-service occurrence of an injury or disease and whether there is evidence of a nexus or relationship between the current disability and the in-service disease or injury. 

The Veteran's service treatment records do not reflect any complaints, treatment or diagnoses related to hearing loss or tinnitus.  The Veteran, however, has presented statements alleging exposure to noise exposure while serving as a motor transport operator in the military.  He also reported noise exposure as a gunner and described noise from artillery firing, anti-tank weapons, and machine guns. The Veteran is competent to describe the symptoms he has experienced and the noises he heard during service. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Furthermore, the Board finds the Veteran's testimony to be credible as it is supported by his Form DD-214. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The final element is competent evidence of a nexus between the Veteran's current hearing loss and tinnitus and his noise exposure during service.  

The Veteran was afforded a VA examination in March 2009.  The examiner reviewed the records and provided an audiological examination.  The examiner concluded that based on normal thresholds obtained bilaterally at discharge it was her opinion that the hearing loss and tinnitus were not likely due to or caused by some event or acoustic trauma during service.  

The Veteran provided a June 2015 letter from a private audiologist.  The audiologist indicated that the Veteran was exposed to small artillery, 60mm guns and noise as a truck driver.  The audiologist concluded the Veteran had mild sloping to moderately severe sensorineural hearing impairment in both ears and indicated the notch configuration of the loss at 4000 hertz was consistent with noise-induced hearing loss.  It was further likely the noise exposure also caused the tinnitus due to damage sustained in the inner ear.  

Additionally, a May 2015 private record of M.Y., M.D. noted the Veteran had hearing loss and tinnitus that was "more than likely related to his noise exposure during his military service."  

In this case, there is a VA examination report that provided a negative opinion based mainly on the fact that the Veteran had normal hearing at the time of his separation from service.  On the other hand, there are May 2015 and June 2015 opinions of a private audiologist and private physician who indicated that it was most likely the hearing loss and tinnitus were caused by service.  Accordingly, the Board finds there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, giving the Veteran the benefit of the doubt, service connection for hearing loss and tinnitus is granted.

Cervical and Lumbosacral Spine

As noted above, the Veteran argues he has cervical and lumbosacral spine disorders related to his duties as a driver and a lifting injury during service.

Private treatment records include an assessment of cervical disc degeneration and lumbosacral disc degeneration.  

Service treatment records include a November 1979 record that notes lower and upper parts of the back got sharp pains when lifting anything heavy.  The Veteran has also argued that his conditions are related to his exposure to toxins while he was stationed at Rocky Mountain Arsenal.  In support of this, the Veteran provided a June 1980 letter of commendation noting that Operation Setcon II was a joint services operation involving the movement of over 20,000 sets of potentially hazardous chemical materials from 15 military installations to Rocky Mountain Arsenal and commending the group for outstanding support during the operation.

The Veteran was afforded a VA examination in July 2014.  The examiner concluded the cervical and lower back condition were less likely incurred in or caused by service.  The examiner explained that there was one record noted pain but it most likely represented a soft tissue condition.  There was no additional documentation regarding injury, pathology or recurrence and the separation physical noted no back or neck complaints.  The examiner noted the Veteran reported pain soon after his release from service but also worked installing flooring for 25 years.  The examiner concluded the degenerative condition of the neck and back would most likely be a natural progression resulting from over 25 years of physical work rather than a soft tissue injury that occurred 35 years ago.  

The Veteran submitted treatment notes and letters from private physicians in support of his claim.  A January 2010 note from D.K.P., D.C., reported that based upon the verbal history from the Veteran and his clinical presentation it was "certainly possible and quite probable" that the cervical and lumbar conditions were a direct result of his military service.  A February 2010 note from J.J., M.D. reported the neck and back pain was consistent with and can be related to having suffered an initial injury in his past.   A November 2014 note from W.L.L., M.D. indicated the Veteran had a long standing history of neck and back problems beginning when he was in the military and injuries he suffered there.  A May 2015 letter from W.L.L., M.D. indicated the Veteran had neurologic issues centered around the neck but also the back and leg.  Dr. L. reported that causation of the problems was very likely focused on injury during his military service both with lifting injury as well as potential exposure to toxins.  A May 2015 progress note from M.Y., M.D. noted that he thought the neck and lower back pain could be related to his military service injury since all of his symptoms started after the event in 1979.  A June 2015 letter from Dr. P. reiterated that he had treated the Veteran for many years.  He explained that based upon a review of the file including history, subjective and objective findings it was his opinion that many of the ongoing problems may well be due in part to service connected duties.  Dr. P. reported that the Veteran's exposure to chemical agents during his time at RMA as well as heavy lifting while in service could reasonably explain, at least in part, the chronic symptoms.  

The Veteran also provided several lay statements in support of his claim.  His sister, C.B. confirmed the Veteran hurt his back in service and reported when he came home he treated with the family physician.  Another sister B.R.M. also described da back injury during service and continuing problems with the back and neck.  She further reported that the Veteran saw the family physician but the records were no longer available.  The Veteran's spouse reported the Veteran had many problems with the back, neck, prostate and sinus.  C.M., reported that he had known the Veteran for 17 years and during that time the Veteran continually had pain in the neck and low back.  D.C., a friend who had known the Veteran his whole life reported that he had ongoing neck and back pain since returning from the Army and that he treated with a local physician for years.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to obtain a more definitive opinion with a full rationale to reconcile the conflicting medical evidence and to provide an opinion as to the relationship between the Veteran's symptoms to the exposure to toxins and injury during service.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this case, there is a VA examination that provided a negative opinion based mainly on the fact that there was a lack of treatment for many years.  Significantly, the lay statements contradict this and indicate the Veteran had sought treatment but the records were no longer available.  

On the other hand there are several opinions from various private practitioners that indicate the neck and back disabilities are related to service.  The private physicians, however, failed to provide a full rationale for the opinions offered. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Although the private opinions did not include a rationale for his conclusion, the Board notes that the report reflects the audiologist was well-informed of the Veteran's history of prior injury and exposure to toxins, and the opinions were not equivocal in nature. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that the Board was correct to express doubts as to the sufficiency of a physician's statement that the Veteran "may" have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis and not approve a claim on such a speculative opinion).  Furthermore, the opinions are supported by the service treatment records documenting an injury and also noting the Veteran's presence at RMA and also are supported by the lay testimony of continuous symptoms.

Accordingly, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, giving the Veteran the benefit of the doubt, service connection for cervical and lumbosacral spine disabilities is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a cervical spine disability is granted.

Service connection for a lumbosacral spine disability is granted. 


REMAND

The Veteran seeks service connection for various disorders.  At the June 2015 hearing, he stated he had applied for Social Security disability benefits in the recent past.  Review of the record indicates the records related to this claim have not been obtained by VA.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, remand is required to obtain these records and associate them with the claims file.  

Additionally, the Board is of the opinion that VA examinations are required.  The Veteran has provided testimony that he was exposed to several chemicals while at RMA.  As noted above, his duties at RMA have been confirmed by the personnel records.  He testified that he began having sinus and prostate problems at that time.  The Board finds that this meets the standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) and VA examinations should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  

2.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any sinus disorder that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether any currently diagnosed hypertension is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service, including the Veteran's exposure to toxins while stationed at RMA. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  After any records requested above have been obtained, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any prostate disorder that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether any currently diagnosed prostate disorder is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service, including the Veteran's exposure to toxins while stationed at RMA. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


